 



Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT to Employment Agreement (“Amendment”) is entered into
as of this 14th day of September, 2005 by and between Wilsons The Leather
Experts Inc. (the “Company”), and Michael M. Searles (“Searles”).
RECITALS
          A.       Searles is employed by the Company as its Chief Executive
Officer, pursuant to an Employment Agreement dated November 22, 2004 and as
modified by the Waiver and Modification under the Employment Agreement dated
March 2, 2005 (as so modified, the “Employment Agreement”).
          B.       Searles has requested, and the Company has agreed to provide,
additional relocation assistance to allow him up to six (6) additional months to
move his permanent residence from California to Minnesota.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements contained in this Amendment, the Company and Searles agree as
follows:
          1.       Subject to all other provisions of Section 4(h) of the
Employment Agreement, the Company shall provide to Searles temporary furnished
housing and travel reimbursement pursuant to Section 4(h)(i) and (ii) of the
Employment Agreement, until such time that Searles relocates his residence to
the Minneapolis-St. Paul metropolitan area, but not longer than 18 months
following the commencement of Searles’ employment with the Company.
          2.       Other than as expressly amended in this Amendment, the
Employment Agreement shall continue in full force and effect as so amended.
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date stated above.

                WILSONS THE LEATHER EXPERTS INC.
 

       
/s/ Michael M. Searles
  By:   /s/ Bradley K. Johnson
 
       
Michael M. Searles
      Its Chair, Compensation Committee

